Title: To James Madison from Sylvanus Bourne, 15 October 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 15 October 1805, Amsterdam. “I have the honor to advise the due rect of your Circulars of July 1t & 12h last & shall give a strict & scrupulous attention to the instructions they contain in every respect.
          “The war on the continent is to all appearances about commencing under circumstances which presage a wide extended scene of horror & carnage to afflicted Europe. It will probably involve most of the powers of the continent & leave our flag the only truly neutral on the Seas—which will render it very precious to our Country I therefore hope that some arrangments may be concluded on between GB & the UStates of a nature to relieve us from the injurious vexations to which our navigation has been subject—while it shall preserve harmony & peace between the two Countries.
          “I have the pleasure to inform you that since M⟨r⟩; Alexander has officiated as my agent at Rotterdam agreeably to the arrangment suggested to you in a form⟨er⟩; letter. I have heard no complaints whatever & have reason to believe that the course of public service I⟨n⟩; that department goes on with propriety & correctness. His mind however will be prepared to meet such other disposition of the place as Govt may see proper to make as I gave him fully to understand that he could count on the present one only as temporary.
          “As two of the Vessels having my Statemen⟨t⟩; on board in reply to Mess D&O have been carried into England it may be uncertain when they arrive if at all. I have therefor thought best to send another Copy to my Kinsman Mr Taylor at Balte for publication there Should neither of the others have arrived—it is left open for your perusal—when you will please Cause it to be sealed & forward⟨ed⟩; to its direction—in this as well as one of the Copies before sent I have noticed the buisn⟨ess⟩; of Mr Hogelan⟨t⟩;s agency during my absence in su⟨ch⟩; a manner as to assert the fact—without exposing to the need to bringing forward that kind of proof which Mr D has cunningly put it out of my power to do—that he did act there as agent during my absence is well known & that it was with Mr D.’s suggestion & connivance—is evident as he is the particular friend of D & concerned with him in all buisness relative to the Amn. trade. I shall never more touch on this subject at large but rely on your candid & just interpretation of the whole matter & on the continuanc⟨e⟩; of your confidence & you may be persuaded that I will never again expose myself to the shadow even of blame or Cause of reprehension.”
        